Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (together with all exhibits and schedules attached
hereto, which includes, without limitation, the Term Sheet attached hereto as
Exhibit A (the “Term Sheet”),1 as each may be amended, restated, supplemented,
or otherwise modified from time to time in accordance with the terms hereof,
this “Agreement”) is made and entered into as of April 20, 2020 by and among
(a) Windstream Holdings, Inc. (“Holdings”), Windstream Services, LLC
(“Services”), and each of their direct and indirect subsidiaries listed on
Schedule 1 hereto (each a “Debtor” or “Windstream Entity”) and, collectively,
the “Debtors” or “Windstream”); and (b) Uniti Group Inc. (“Uniti Group”) and
each of its direct and indirect subsidiaries listed on Schedule 2 hereto (each,
a “Uniti Entity” and, collectively, the “Uniti Entities” or “Uniti”).  This
Agreement collectively refers to the Debtors and the Uniti Entities as the
“Parties” and to each individually as a “Party” to this Agreement.

RECITALS

WHEREAS, Holdings and certain Uniti Entities are party to that certain Master
Lease dated April 24, 2015 (as amended pursuant to that certain Amendment No. 1
to Master Lease dated February 12, 2016, the “Master Lease”);

WHEREAS, Holdings, Services, and certain Uniti Entities are party to that
certain Separation and Distribution Agreement dated April 24, 2015 (the
“Separation and Distribution Agreement”);

WHEREAS, on February 25, 2019, each of the Debtors commenced cases (the “Chapter
11 Cases”) under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);

WHEREAS, on July 25, 2019, Holdings and Services initiated an adversary
proceeding styled Windstream Holdings, Inc. and Windstream Services, LLC v.
Uniti Group, Inc. et al., Case No. 19-08279 (RDD) (the “Adversary Proceeding”)
by filing a complaint against the Uniti Entities named therein;

WHEREAS, on July 30, 2019, the Bankruptcy Court entered the Order Appointing a
Mediator [Docket No. 874] appointing the Honorable Shelley C. Chapman to serve
as mediator and to conduct nonbinding mediation among certain parties in
interest;

WHEREAS, on January 22, 2020, Holdings and Services filed an amended complaint
(the “Amended Complaint”) against the Uniti Entities named therein;

WHEREAS, on February 3, 2020, certain Uniti Entities filed an answer to the
Amended Complaint (the “Answer”) and brought counterclaims against Holdings and
Services and third party claims against certain other Windstream Entities;

 

1

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Term Sheet or pursuant to Section 101 of the Bankruptcy
Code.

 

--------------------------------------------------------------------------------

 

WHEREAS, litigation of the claims, counterclaims, and third party claims in the
Adversary Proceeding to judgment will result in significant expenditures and
allocation of resources by both Windstream and Uniti;

WHEREAS, the Parties have engaged in arm’s length, good faith discussions with
the objective of settling any and all claims and causes of action between
Windstream and Uniti, including through mediation with Judge Chapman;

WHEREAS, to avoid any further expenditure of time, effort and money and the
uncertainty attendant to litigation, the Parties desire fully and finally to
compromise, settle and resolve all claims, counterclaims, and third party claims
asserted in the Adversary Proceeding or otherwise relating in any way to the
subject matter of the Adversary Proceeding upon the terms and conditions set
forth herein (the “Settlement”), subject to approval of this Agreement by the
Bankruptcy Court and satisfaction of the other terms and conditions set forth
herein;

WHEREAS, on March 2, 2020, the Debtors, the Uniti Entities, and certain holders
of, or investment advisors, sub-advisors, or managers of discretionary accounts
that hold, Claims against the Debtors, executed a Plan Support Agreement (the
“Plan Support Agreement”) memorializing the Parties’ agreement to pursue the
Settlement;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1.  Recitals.  Each of the recitals is incorporated by reference and
made part of this Agreement.

Section 2.  Exhibits and Schedules Incorporated by Reference.  Each of the
exhibits and schedules attached hereto, and any exhibits and schedules to such
exhibits and schedules, (collectively, the “Exhibits and Schedules”) is
expressly incorporated herein and made a part of this Agreement, and all
references to this Agreement shall include the Exhibits and Schedules.  In the
event of any inconsistency between this Agreement (without reference to the
Exhibits and Schedules) and the Exhibits and Schedules, this Agreement (without
reference to the Exhibits and Schedules) shall govern.

Section 3.  Agreement Effective Date.  This Agreement shall become effective,
and the obligations contained herein shall become binding upon the Parties
(subject to all applicable terms and conditions hereof), upon the first date
(the “Agreement Effective Date”) that (a) this Agreement has been executed and
delivered by each Debtor and each Uniti Entity and (b) the Bankruptcy Court has
entered an order, in form and substance reasonably acceptable to the Debtors and
the Uniti Entities, approving the Settlement and this Agreement and authorizing
the Debtors to enter into and perform their obligations under this Agreement
(the “9019 Order”).

Section 4.  Definitive Documentation.  

2

--------------------------------------------------------------------------------

 

(a)The definitive documents and agreements governing the Settlement (each,
a “Definitive Document” and, collectively, the “Definitive Documentation”) shall
include: (i) this Agreement, (ii) the Lease Splitter Agreement, (iii) the CLEC
Master Lease (the “CLEC Lease”), (iv) the ILEC Master Lease (the “ILEC Lease”),
(v) the Asset Purchase Agreement (the “APA”) and any ancillary documents
supporting the APA, (vi) documentation necessary or desirable to effectuate the
Equipment Loan Program, (vii) any amendments to the Master Lease necessary or
desirable to effectuate the transactions contemplated by the Term Sheet as
mutually agreed by the Parties, (viii) the Debtors’ motion seeking approval of
the Settlement and this Agreement and authorization for the Debtors to enter
into and perform their obligations under this Agreement and all Definitive
Documentation filed at Docket No. 1558 (the  “9019 Motion”), (ix) the 9019
Order, (x) any and all other documents required, necessary, or desirable to
implement the Settlement, including any tax or other legal opinions, and
(xi) any other motions seeking to implement any of the foregoing clauses (i)
through (x) and any pleadings related thereto.

(b)The Definitive Documentation is subject to negotiation and shall, upon
completion, contain terms, conditions, representations, warranties, and
covenants consistent with the terms of this Agreement and the Plan Support
Agreement and shall be in form and substance reasonably acceptable to the
Debtors, the Uniti Entities, and the Required Consenting Creditors.

Section 5.  Commitments of the Parties.  

(a)Effective as of the Agreement Effective Date, each of the Parties, severally
and not jointly, hereby covenants and agrees to:

(i)     promptly take all actions necessary in order to stay and hold in
abeyance the prosecution of any and all claims, counterclaims, and third party
claims in the Adversary Proceeding (to the extent such claims, counterclaims,
and third party claims have not been previously stayed and held in abeyance or
as necessary to continue such stay), pending the first to occur of (A) the
Settlement Effective Date, (B) if the Bankruptcy Court denies the 9019 Motion,
the first date on which an appellate court affirms the Bankruptcy Court’s denial
of the 9019 Motion and such decision is not subject to further appeal, or (C) if
the Bankruptcy Court approves the 9019 Motion but its decision is reversed on
appeal, the first date on which such reversal is not subject to further appeals;
provided that the Parties expressly agree that the Debtors and Uniti shall be
permitted to file pleadings (including responses to any pleadings) in connection
with the Settlement or this Agreement, and the Debtors and Uniti expressly
reserve the right to file such responses;

(ii)     cooperate with each other in good faith and coordinate their activities
(to the extent reasonably practicable) concerning the implementation and
consummation of the Settlement, including, without limitation, with respect to
regulatory filings, discussions regarding financings related to this Agreement
and the Settlement, and opinions to be issued, provided that this Section
5(a)(ii) shall not override Section 6(a)(iv)-(v) hereof;

3

--------------------------------------------------------------------------------

 

(iii)     negotiate in good faith and use commercially reasonable efforts to
execute and deliver the Definitive Documentation;

(iv)     negotiate in good faith revisions to this Agreement and the Settlement,
including revisions to the Definitive Documentation, if necessary to enable the
issuance of the True Lease Opinions and/or the REIT Opinion;

(v)     use reasonable efforts to support, take all steps necessary to
consummate and implement, and facilitate the consummation and implementation of
the Settlement; and

(vi)     use reasonable efforts to obtain any and all required regulatory and
third-party approvals for the implementation of the Settlement.

(b)Effective as of the Agreement Effective Date, each of the Parties hereby
covenants and agrees that it shall not, directly or indirectly:

(i)     object to, delay, impede, or take any other action to interfere with or
that is inconsistent with, or is intended or could reasonably be expected to
interfere with, delay, or impede the approval, consummation, or implementation
of the Settlement;

(ii)     file any motion, pleading, or other document with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not materially consistent with this Agreement.

(c)In addition to each Debtor’s other obligations hereunder, effective as of the
Agreement Effective Date, each of the Debtors hereby covenants and agrees to:

(i)     if any legal or structural impediment arises that would prevent, hinder,
or delay the consummation and implementation of the Settlement, take all steps
reasonably necessary to address any such impediment;

(ii)     timely file a formal objection to any motion or other pleading filed
with the Bankruptcy Court by any person seeking relief that (A) is inconsistent
with this Agreement in any material respect or (B) would, or could reasonably be
expected to, delay, impede, or interfere with the purposes of this Agreement,
including, without limitation, any motion or pleading that seeks to assert any
claim or cause of action that would be a Released Claim if brought by any of the
Parties;

(iii)     if the Bankruptcy Court denies the 9019 Motion, timely appeal such
denial;

(iv)     if the 9019 Motion is granted but subsequently reversed on appeal,
timely appeal such reversal;

(v)     not reject the Master Lease pursuant to section 365 of the Bankruptcy
Code in the Chapter 11 Cases; and

4

--------------------------------------------------------------------------------

 

(vi)     continue to make payments under the Master Lease in the ordinary course
and in accordance with prepetition practice as they come due.

(d)Notwithstanding the foregoing, nothing in this Agreement shall prohibit any
Party from enforcing any right, remedy, condition, consent, or approval
requirement under this Agreement or any Definitive Document; provided that, in
each case, any such action is not inconsistent with such Party’s obligations
hereunder or in such Definitive Document, as applicable.

Section 6.  Settlement Effective Date.  

(a)The Settlement shall become effective, consummated, and binding upon the
Parties upon the first date (the “Settlement Effective Date”) that the following
conditions have been satisfied (each, a “Condition Precedent”):

(i)     Agreement Effective Date.  The Agreement Effective Date has occurred;

(ii)     9019 Order.  The 9019 Order has (A) not been reversed, stayed, modified
or amended and (B)(x) any appeal that has been taken with respect to the 9019
Order has been finally determined or dismissed or (y) the time to appeal or seek
reconsideration of the 9019 Order has expired by reason of statute or otherwise
and no appeal or petition for review, certiorari or reconsideration of the 9019
Order has been taken or is pending (or if such appeal or petition has been
granted, it has been finally decided), as a result of which the 9019 Order has
become final in accordance with applicable law (provided that this Section
6(a)(ii) may be waived by Uniti in its sole discretion);

(iii)     Execution of Definitive Documentation.  The Definitive Documentation
described in Sections 4(a)(i) through (vii) and (x) has been executed and
delivered by each of the parties thereto;

(iv)     True Lease Opinions.  Uniti has received opinions to the effect that
each of the CLEC Lease and the ILEC Lease “should” be a “true lease” for U.S.
federal income tax purposes from a nationally recognized accounting or law firm
of Uniti’s choice (such opinions, the “True Lease Opinions” and, such accounting
or law firm, the “Uniti Tax Advisor”); provided that if the Uniti Tax Advisor
determines that it cannot deliver the True Lease Opinions, and Windstream, after
consultation with its advisors, believes that the True Lease Opinions should be
able to be delivered, the issue shall be submitted for consideration to a
nationally recognized law firm or accounting firm that is mutually acceptable to
both Uniti and Windstream (the “Alternative Tax Advisor”)2 and, if such
Alternative Tax Advisor agrees to issue U.S. federal

 

2

It is understood and agreed that (a) if the Uniti Tax Advisor has not delivered
the True Lease Opinions by June 1, 2020, then the Alternative Tax Advisor will
commence its work at such time; and (b) if the Uniti Tax Advisor has not
delivered the True Lease Opinions by July 30, 2020 for any reason, the
Alternative Tax Advisor may deliver the True Lease Opinions on July 31, 2020,
without regard to whether the Uniti Tax Advisor has determined that it cannot
deliver the True Lease Opinions.

5

--------------------------------------------------------------------------------

 

income tax opinions to the effect that each of the CLEC Lease and the ILEC Lease
“should” constitute a “true lease,” then such opinions shall be treated as the
True Lease Opinions satisfying this condition; provided, further, that the Uniti
Tax Advisor or Alternative Tax Advisor, as the case may be, shall assume, for
purposes of providing the True Lease Opinions, that a calculation of renewal
rent based on an approach consistent with Exhibit E to the ILEC Lease or CLEC
Lease would constitute the rental price that a willing renter and a willing
landlord, with neither being required to act, and both having reasonable
knowledge of the relevant facts, would agree to (i.e., fair market value rent)
for the relevant renewal term, with such assumption based upon and assuming the
delivery of representations, from each of Uniti and the Debtors, reasonably
acceptable to the Uniti Tax Advisor or Alternative Tax Advisor, as the case may
be, to such effect;

(v)     REIT Opinion.  Uniti has received an opinion from a
nationally-recognized accounting or law firm of its choice (the “Uniti REIT
Advisor”) to the effect that Uniti Group will, after the effectiveness of all of
the transactions contemplated herein, continue to meet the requirements for
qualification and taxation as a REIT for the year in which this Agreement
becomes effective, and that Uniti Group’s then current method of operation,
including the future effect of the transactions contemplated herein, will enable
it to continue to meet the requirements for qualification and taxation as a REIT
(a “REIT Opinion”); provided that if the Uniti REIT Advisor determines that it
cannot deliver the REIT Opinion, and Windstream, after consultation with its
advisors, believes that the REIT Opinion should be able to be delivered, the
issue shall be submitted for consideration to a nationally recognized law firm
that is mutually acceptable to both Uniti and Windstream and that has agreed to
act prospectively as Uniti’s advisor on REIT qualification matters
(the “Alternative REIT Advisor”) 3 and, if such Alternative REIT Advisor agrees
to issue an opinion to the effect that Uniti Group will, after the effectiveness
of all of the transactions contemplated herein, continue to meet the
requirements for qualification and taxation as a REIT for the year in which this
Agreement becomes effective, and that Uniti Group’s then current method of
operation, including the future effect of the transactions contemplated herein,
will enable it to continue to meet the requirements for qualification and
taxation as a REIT, then such opinion shall be treated as the REIT Opinion
satisfying this condition;

 

3

It is understood and agreed that (a) if the Uniti REIT Advisor has not delivered
the REIT Opinion by June 1, 2020, then the Alternative REIT Advisor will
commence its work at such time; and (b) if the Uniti REIT Advisor has not
delivered the REIT Opinion by July 30, 2020 for any reason, the Alternative REIT
Advisor may deliver the REIT Opinion on July 31, 2020, without regard to whether
the Uniti REIT Advisor has determined that it cannot deliver the REIT Opinions.

6

--------------------------------------------------------------------------------

 

(vi)     Approvals.  The Parties shall have obtained all authorizations,
consents, regulatory approvals, rulings, and documents that are necessary to
implement and effectuate the Settlement; and

(vii)     Cash Payments.  Uniti shall have paid the APA Purchase Price (as
defined below) and the IRU Purchase Price (as defined below) to the Windstream
Entity or Entities designated by the mutual agreement of the Debtors, the
Required Consenting First Lien Creditors, and the Requisite Backstop Parties (as
defined in the Backstop Commitment Agreement).

Section 7.  Dismissal of Litigation; Withdrawal of Proofs of Claim.  

(a)Within two business days of the Settlement Effective Date, the Parties agree
to file all motions and other papers, including under Federal Rule of Bankruptcy
Procedure 7041, and take any other steps reasonably necessary or desirable to
cause the Adversary Proceeding (including, for the avoidance of doubt, all
claims and counterclaims raised therein) to be dismissed with prejudice and
without fees or costs to any Party; provided that the foregoing dismissal shall
have no further force and effect (i) if this Agreement is terminated in
accordance with Section 16 or (ii) if the releases set forth in Section 11 of
this Agreement are reversed, stayed, modified, amended, or otherwise impacted,
in each case in a manner that renders such releases ineffective in whole or in
material part, for any reason and without the written consent of the Uniti
Entities, and if the requirements of Section 17(x) and (y) are otherwise
satisfied.

(b)Within two business days of the Settlement Effective Date, Uniti agrees to
withdraw all proofs of claim filed by Uniti in the Chapter 11 Cases.  The
Debtors acknowledge and agree that Uniti shall be permitted to re-file all
proofs of claim (i) if this Agreement is terminated in accordance with Section
16 or (ii) if the releases set forth in Section 11 of this Agreement are
reversed, stayed, modified, amended, or otherwise impacted, in each case in a
manner that renders such releases ineffective in whole or in material part, for
any reason and without the written consent of the Uniti Entities and if the
requirements of Section 17(x) and (y) are otherwise satisfied.

Section 8.  Cash Payments.

(a)Subject to and conditioned upon the execution of the Definitive Documentation
required, necessary, or desirable to implement the Settlement, Uniti hereby
commits to pay to the Windstream Entity or Entities designated by the mutual
agreement of the Debtors, the Required Consenting First Lien Creditors, and the
Requisite Backstop Parties (as defined in the Backstop Commitment Agreement)
(i) $244,549,865.10 (the “APA Purchase Price”) on the Settlement Effective Date,
which payment shall be made pursuant to the Asset Purchase Agreement,
(ii) $40,000,000.00 (the “IRU Purchase Price”) on the Settlement Effective Date,
which payment shall be made pursuant to the IRU Agreement and
(iii) $490,109,111.00 (the “Cash Consideration”) in twenty equal installments of
$24,505,455.55 (the “Installment Payments”), with the first Installment Payment
occurring on the fifth business day of the month that follows the Settlement
Effective Date and each subsequent Installment Payment occurring on the fifth
business day of the month that is three months after the month in which the
previous Installment Payment was made.  The APA Purchase Price and IRU Purchase
Price will constitute consideration

7

--------------------------------------------------------------------------------

 

for the Acquired Assets and the reversion of Windstream’s exclusive right to use
the UOWL fiber strand miles unless such amounts are materially inconsistent with
the appraisal of such assets.

(b)On or after the first anniversary of the Settlement Effective Date, Uniti
shall have the right at any time and from time to time to prepay the outstanding
amount of the Cash Consideration, in whole or in part, with a prepayment
discount equal to 9% per annum, consistent with Exhibit B.  If Uniti elects to
prepay an Installment Payment, Uniti shall identify the date upon which the
Installment Payment is due, and remit to Windstream an amount equal to the
Installment Payment amount discounted back to the date upon which prepayment
will be furnished using a 9% discount rate based upon a 365 day calendar year.

Section 9.  Exit Financing as of Emergence.  As of the date the Debtors emerge
from chapter 11, on a pro forma basis giving effect to the Debtors’ emergence
(including the repayment, discharge, or extinguishment of any Indebtedness (as
defined in the Term Sheet) and the incurrence of any new Indebtedness),
Windstream’s total leverage ratio (as defined in the Term Sheet) will not exceed
3.00x.  For the avoidance of doubt, for the foregoing test, amounts payable in
cash on account of contract cures, lease cures, administrative expenses, and/or
amounts to be paid to holders of allowed general unsecured claims after
emergence, in each case payable upon completion of the applicable claims
resolution process before the Bankruptcy Court, shall not be considered
Indebtedness.

Section 10.  Debtors’ Stipulations and Agreements.

(a)The 9019 Order shall include, among other things, the stipulations contained
in paragraph B of the proposed order attached as Exhibit A to the 9019 Motion
(collectively, the “Debtor Stipulations”) (it being acknowledged and agreed by
each of the Parties that satisfaction of the requirements of this Section 10 is
a condition precedent to the Agreement Effective Date).

(b)Effective as of the Settlement Effective Date (it being understood that if
the Settlement Effective Date does not occur, the Debtors’ agreements contained
in this Section 10(b) shall not be binding on the Debtors and shall not be
admissible for any purpose in any judicial or administrative proceeding), the
Debtors, on behalf of themselves, their estates, any of their respective past,
present and future predecessors, and any of the Windstream Successors (as
defined below), agree not to commence or continue any claim or cause of action,
or otherwise take any position in any judicial proceeding, administrative
proceeding, or other proceeding the Bankruptcy Court, in any federal or state
court, or in any other court, arbitration proceeding, administrative agency, or
other forum in the United States or elsewhere, in each case that is in any way
inconsistent with the position that the Master Lease is a true lease transaction
in which the Uniti Parties leased the Leased Property (as defined in the Master
Lease) to Holdings pursuant to the Master Lease, or that is in any other way
inconsistent with the Settlement (such agreements, collectively, the “Debtor
Agreements”).

Section 11.  Releases.  

(a)Effective as of the Settlement Effective Date, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including the obligations and contributions of the Parties under this Agreement
and the Definitive Documentation, to the fullest

8

--------------------------------------------------------------------------------

 

extent permissible under applicable law (as such law may be extended or
integrated after the Settlement Effective Date), each of the Windstream Release
Parties4 on behalf of themselves, their respective successors, assigns, and
representatives (including, for the avoidance of doubt and without limitation,
(i) each reorganized Debtor and any other successor of any Debtor existing on or
after the date on which such Debtor’s plan of reorganization becomes effective,
(ii) any reorganized Debtor in its capacity as a debtor or debtor-in-possession
in a subsequent bankruptcy case or any other context, (iii) any trustee acting
or seeking to act on behalf of the estates of any of the Debtors or any of their
successors in this or any subsequent bankruptcy case or any other context,
and/or (iv) any litigation or other trustee acting or seeking to act on behalf
of any of the Debtors or any of their successors in this or any subsequent
bankruptcy case or in any other context), and any and all other Entities who may
assert or purport to assert any claim or cause of action, directly or
derivatively, by, through, for, or because of any Windstream Release Party
(collectively, the “Windstream Successors”), hereby conclusively, absolutely,
unconditionally, irrevocably, and forever waives, releases, acquits, and
discharges each of the Uniti Release Parties5 from any and all claims,
interests, obligations, rights, suits, damages, causes of action, remedies, and
liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, including any
derivative claims, asserted or assertable on behalf of any of the Debtors or
their estates, that such Entity would be or would have been legally entitled to
assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Windstream Entities, the
business and contractual arrangements between any Windstream Entity and any
Uniti Entity, the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the Uniti Arrangement and any transactions related
thereto, the Master Lease and any and all other payments made, investments
undertaken, or value transfers of any kind, in each case that flowed from any
Windstream Entity to any Uniti Entity (regardless of whether any such party is
or is not a party to the Master Lease or any other agreement to use the MLA
Leased Property), the Separation and Distribution Agreement and the other 2015
Sale Documents, this Agreement, the Definitive Documentation, the Settlement and
any transactions related thereto, the Chapter 11 Cases and the filing thereof,
the transfer of certain assets and property and the assignment of certain
executory contracts to Uniti pursuant to the

 

4

“Windstream Release Parties” means, collectively, and in each case solely in its
capacity as such, (i) the Debtors, (ii) the Debtors’ estates, (iii) any current
and former Affiliates of the Debtors, and (iv) each of the Debtors’ and their
current and former Affiliates’ current and former directors, managers, officers,
equity holders (regardless of whether such interests are held directly or
indirectly), predecessors, successors, assigns, Affiliates, managed accounts or
funds, and each of their respective current and former equity holders, officers,
directors, managers, principals, shareholders, members, management companies,
fund advisors, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals.

5

“Uniti Release Parties” means, collectively, and in each case solely in its
capacity as such, (i) the Uniti Entities, (ii) any current and former Affiliates
of the Uniti Entities, and (iii) each of the Uniti Entities’ and their current
and former Affiliates’ current and former directors, managers, officers, equity
holders (regardless of whether such interests are held directly or indirectly),
predecessors, successors, assigns, Affiliates, managed accounts or funds, and
each of their respective current and former equity holders, officers, directors,
managers, principals, shareholders, members, management companies, fund
advisors, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals.  The Windstream Release Parties and
Uniti Release Parties, in their capacities as parties providing releases, are
together referred as the “Releasing Parties” herein and the Windstream Release
Parties and the Uniti Release Parties, in their capacities as parties receiving
releases, are together referred as the “Released Parties” herein.

9

--------------------------------------------------------------------------------

 

Assignment Agreement, APA, and other Definitive Documentation, the formulation,
preparation, dissemination, negotiation, filing, or consummation of the Uniti
Arrangement, Master Lease, the Separation and Distribution Agreement and the
other 2015 Sale Documents, this Agreement, the Settlement, or the Definitive
Documentation, or any transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the Uniti
Arrangement, Master Lease, the Separation and Distribution Agreement and the
other 2015 Sale Documents, this Agreement, the Settlement, or any of the
Definitive Documentation, the pursuit of the Uniti Arrangement, the 9019 Order,
or the Settlement, the administration and implementation of the Settlement, or
upon any other act or omission, transaction, agreement, event, or other
occurrence taking place or existing on or before the Settlement Effective Date
(collectively, the “Windstream Released Claims”).  For the avoidance of doubt
and without limiting the scope of the foregoing, the Windstream Released Claims
shall include all claims, interests, obligations, rights, suits, damages, causes
of action, remedies, and liabilities whatsoever that were or could have been
asserted in the Adversary Proceeding, that arise from or relate to, in whole or
in part, any other transactions, occurrence, or facts described or alleged in
the Amended Complaint or the Answer, any claim to characterize the Master Lease
as anything other than a true lease or the Uniti Arrangement as anything other
than a true sale transaction and a true lease transaction, any claim by any
party to characterize the ILEC Lease and/or the CLEC Lease as anything other
than a true lease at any time including in any future bankruptcy or any other
context, and any other claims, interests, obligations, rights, suits, damages,
causes of action, remedies, and liabilities that are inconsistent with the
Debtor Stipulations or the Debtor Agreements.

(b)Effective as of the Settlement Effective Date, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including the obligations and contributions of the Parties under this Agreement
and the Definitive Documentation, to the fullest extent permissible under
applicable law (as such law may be extended or integrated after the Settlement
Effective Date), each of the Uniti Release Parties, on behalf of themselves,
their respective successors, assigns, and representatives, and any and all other
Entities who may assert or purport to assert any claim or cause of action,
directly or derivatively, by, through, for, or because of any Uniti Release
Party hereby conclusively, absolutely, unconditionally, irrevocably, and forever
waives, releases, acquits, and discharges each of the Windstream Release Parties
from any and all claims, interests, obligations, rights, suits, damages, causes
of action, remedies, and liabilities whatsoever, whether known or unknown,
foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, including any derivative claims, asserted or assertable on behalf of
any of the Debtors or their estates, that such Entity would be or would have
been legally entitled to assert (whether individually or collectively), based on
or relating to, or in any manner arising from, in whole or in part, the
Windstream Entities, the business and contractual arrangements between any
Windstream Entity and any Uniti Entity, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions, the Uniti Arrangement and any
transactions related thereto, the Master Lease and any and all other payments
made, investments undertaken, or value transfers of any kind, in each case that
flowed from any Windstream Entity to any Uniti Entity (regardless of whether any
such party is or is not a party to the Master Lease or any other agreement to
use the MLA Leased Property), the Separation and Distribution Agreement and the
other 2015 Sale Documents, this Agreement, the Definitive Documentation, the
Settlement and any transactions related thereto, the Chapter 11 Cases and the
filing thereof, the transfer of certain assets and property and the assignment
of certain executory contracts to Uniti pursuant to the Assignment Agreement,
APA, and other Definitive Documentation, the formulation, preparation,

10

--------------------------------------------------------------------------------

 

dissemination, negotiation, filing, or consummation of the Uniti Arrangement,
Master Lease, the Separation and Distribution Agreement and the other 2015 Sale
Documents, this Agreement, the Settlement, or the Definitive Documentation, or
any transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Uniti Arrangement, Master Lease,
the Separation and Distribution Agreement and the other 2015 Sale Documents,
this Agreement, the Settlement, or any of the Definitive Documentation, the
pursuit of the Uniti Arrangement, the 9019 Order, or the Settlement, the
administration and implementation of the Settlement, or upon any other act or
omission, transaction, agreement, event, or other occurrence taking place or
existing on or before the Settlement Effective Date (collectively, the “Uniti
Released Claims” and, together with the Windstream Released Claims,
the “Released Claims”).  For the avoidance of doubt and without limiting the
scope of the foregoing, the Uniti Released Claims shall include all claims,
interests, obligations, rights, suits, damages, causes of action, remedies, and
liabilities whatsoever that were or could have been asserted in the Adversary
Proceeding, that arise from or relate to, in whole or in part, any other
transactions, occurrence, or facts described or alleged in the Amended Complaint
or the Answer or any claim to characterize the Master Lease as anything other
than a true lease or the Uniti Arrangement as anything other than a true sale
transaction and a true lease transaction, any claim by any party to characterize
the ILEC Lease and/or the CLEC Lease as anything other than a true lease at any
time including in any future bankruptcy or any other context, and any other
claims, interests, obligations, rights, suits, damages, causes of action,
remedies, and liabilities that are inconsistent with the Debtor Stipulations or
the Debtor Agreements.

(c)The releases set forth herein are intended to release known and unknown
claims as described herein.  The Parties know that presently unknown or
unappreciated facts could materially affect the claims or defenses of the
Parties relating to the issues being settled in this Agreement and the
desirability of entering into this Agreement.  It is nevertheless the intent of
the Parties to give the full and complete releases provided in Sections 11(a)
and (b) of this Agreement.  To that end, the Parties expressly waive and
relinquish any and all provisions, rights, and benefits conferred by any law of
the United States or of any state or territory of the United States or of any
other relevant jurisdiction, or principle of common law, that is similar,
comparable or equivalent to Section 1542 of the California Civil Code.  The
Parties acknowledge that they have been advised by legal counsel and are
familiar with the provisions of California Civil Code Section 1542, which
provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

The Parties, being aware of California Civil Code Section 1542, hereby
expressly, knowingly, and intentionally waive any rights they may have
thereunder, as well as under any other statute or common law principles of
similar effect.  The Parties acknowledge and agree that this waiver has been
separately bargained for and is an essential and material term of this
Agreement, without which the consideration relating hereto would not have been
delivered.

11

--------------------------------------------------------------------------------

 

(d)Each of the Releasing Parties hereby agrees and covenants not to, and shall
not, commence or prosecute, or assist or otherwise aid any other entity in the
commencement or prosecution of, whether directly, derivatively or otherwise, any
Released Claims.  If any Releasing Party violates the foregoing covenant, such
breaching Releasing Party agrees to pay, in addition to such other damages
sustained by any non-breaching Releasing Party or Released Party as a result of
such violation, all attorneys’ fees and costs incurred by any non-breaching
Releasing Party or Released Party as a result of such violation.

(e)Notwithstanding the foregoing Sections 11(a) through (d), nothing in this
Agreement is intended to release the Parties’ rights and obligations under this
Agreement or any other Definitive Documentation, nor bar the Parties from
seeking to enforce or effectuate this Agreement or any of the Definitive
Documentation.

Section 12.  Bar Order.  The 9019 Order shall include, among other things, the
bar order and other injunctive provisions contained in paragraphs 6 through 10
of the proposed order attached as Exhibit A to the 9019 Motion (it being
acknowledged and agreed by each of the Parties that satisfaction of the
requirements of this Section 12 is a condition precedent to the Agreement
Effective Date).

Section 13.  Transfer of Property; Creation of an Express Trust.

(a)If, at any time or from time to time (whether prior to or after the
Settlement Effective Date), notwithstanding the Debtor Stipulations, the Debtor
Agreements, the releases contained in Section 11 of this Agreement, and the 9019
Order, any Debtor or any Windstream Successor is deemed, determined, or
discovered to have legal title or a beneficial interest in any of the MLA Leased
Property, CLEC Leased Property, or ILEC Leased Property (collectively,
the “Subject Property”), or to otherwise have any right or interest in the
Subject Property exceeding a tenant’s temporary right of possession and use of
the Subject Property upon the terms and conditions of the Master Lease, CLEC
Lease, or ILEC Lease, as applicable, such Debtor or Windstream Successor, as
applicable, shall promptly transfer, or cause to be transferred, such legal
title, beneficial interest, or other rights or interests in the Subject Property
to the Uniti Entity or Uniti Entities designated by Uniti Group.

(b)Prior to any such transfer or transfers, the Debtors, on behalf of themselves
and the Windstream Successors, agree that such legal title, beneficial interest,
or other rights or interests in the Subject Property are held, and have always
been held ab initio (but no earlier than April 24, 2015), by the relevant Debtor
or Windstream Successor solely in its capacity as a trustee, and that such legal
title, beneficial interest, or other rights or interests in the Subject Property
shall be held and maintained by the relevant Debtor or Windstream Successor, as
trustee, for the sole benefit of, and in trust for, Uniti, as beneficiary, for
(i) the purpose of completing the transfer or transfers required by Section
13(a) of this Agreement and (ii) a term not to exceed the date on which the
transfer or transfers required by Section 13(a) of this Agreement have been
completed.

(c)The Windstream Release Parties, on behalf of themselves and the Windstream
Successors, (i) represent and warrant that Section 13(b) of this Agreement is
intended to, and does, create a valid trust under the laws of the State of New
York and (ii) agree not to take any position in any judicial proceeding,
administrative proceeding, or other proceeding in the Bankruptcy

12

--------------------------------------------------------------------------------

 

Court, in any federal or state court, or in any other court, arbitration
proceeding, administrative agency, or other forum in the United States or
elsewhere, including in any future bankruptcy case of any of the Debtors or
Windstream Successors, in each case that is in any way inconsistent with the
foregoing clause (c)(i).

Section 14.  Representations.  

(a)Each Party represents and warrants that it (i) has the full power to and is
authorized and empowered to execute and deliver this Agreement and to bind the
Party or Parties on whose behalf it has executed this Agreement (subject, solely
in the case of the Debtors, to the approval of the Bankruptcy Court), (ii) has
been represented by counsel, or has had the full opportunity to be represented
by counsel, in connection with entering into this Agreement, (iii) has carefully
read this Agreement and knows and understands the contents thereof,
(iv) understands and agrees to all provisions of this Agreement, and (v) has
freely and voluntarily caused the Agreement to be executed without duress and,
except as stated in this Agreement, without reliance upon any statement,
inducement, or representation of any of the Parties or their respective
representatives concerning the nature and extent of any damages or injuries
and/or legal liability thereof, (vi) has ownership and control of the claims,
causes of action, and other matters being released sufficient to grant the
releases of those claims, causes of action, and other matters contemplated by
this Agreement, and (vii) has not assigned the claims, issues, causes of action,
or other matters alleged or released and discharged by this Agreement.

(b)The Debtors and the Uniti Entities each represent that, to its knowledge
after reasonable diligence and consultation with its professional advisors, it
is not aware as of the execution of this Agreement of any fact or circumstance
that would prevent the True Lease Opinions or the REIT Opinion from being
rendered in connection with the consummation of the Agreement, subject to the
terms and provisions of the Definitive Documentation and the conclusions of the
Appraiser.

Section 15.  Amendments, Waivers, and Modifications.  Except as otherwise
provided herein, no supplement, modification, amendment, or waiver of this
Agreement shall be binding, unless executed in writing by the Debtors, the Uniti
Entities, and, while the Plan Support Agreement remains effective, the Required
Consenting Creditors.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions, whether or
not similar.

Section 16.  Termination. This Agreement and the obligations of all Parties
hereunder may be terminated by (i) mutual written agreement of the Debtors and
the Uniti Entities, (ii) the Uniti Entities if the Bankruptcy Court has not
entered the 9019 Order by May 11, 2020, or (iii) the Debtors or the Uniti
Entities if Uniti has not received the True Lease Opinion and REIT Opinion by
July 31, 2020, in each case not as a result of the terminating Party’s action or
inaction.  In the event this Agreement is terminated, this Agreement and all
other Definitive Documentation shall be void ab initio and shall have no further
force and effect and the status quo ante shall be restored for each of the
Parties; provided, that Sections 14 through 35 of this Agreement shall survive
such termination.  The automatic stay applicable under section 362 of the
Bankruptcy Code shall not prohibit a Party from taking any action or delivering
any notice necessary to effectuate the termination of this Agreement pursuant to
and in accordance with the terms of this Agreement.

13

--------------------------------------------------------------------------------

 

Section 17.  Reversal.  

(a)If, after the Settlement Effective Date occurs, the releases set forth in
Section 11 of this Agreement are reversed, stayed, modified, amended, or
otherwise impacted, in each case in a manner that renders such releases
ineffective in whole or in material part, for any reason and without the written
consent of the Parties (a “Reversal”), then (x) the Debtors shall promptly
return to Uniti any and all payments, investment, or value transfers of any kind
that flowed from any Uniti Entity to any Debtor under this Agreement or any of
the Definitive Documentation, including, but not limited to, transfers with
respect to the APA Purchase Price, the IRU Purchase Price, Installment Payments,
GCIs, and Equipment Loan Program, (y) Uniti shall promptly return to Windstream
any and all payments or value transfers of any kind that flowed from any Debtor
to any Uniti Entity under this Agreement or any of the Definitive Documentation,
including, but not limited to, the reversion of rights to certain UOWL fiber
strand miles, the Fiber IRU Acquisition, and GCI Rent, and (z) subject to and
only upon the satisfaction of the requirements in the foregoing clauses (x) and
(y) (provided, that if Windstream or Uniti is unable to satisfy its obligations
under clauses (x) and (y) in cash, such Parties may satisfy such obligations
with non-cash assets valued as mutually agreed by the Parties or as determined
by an independent third party appraiser reasonably acceptable to both Parties),
the status quo ante shall be restored for each of the Parties and each of the
Parties shall have the right to pursue litigation of the Released Claims
(including by recommencing the Adversary Proceeding) nothing in this Agreement
or the Definitive Documentation shall be deemed a concession or admission in
such litigation, and the Parties will schedule a trial as soon as reasonably
practicable. For the avoidance of doubt, it is understood and agreed that unless
a Reversal occurs in a manner that permits prosecution of Released Claims
against Uniti, Uniti shall not be relieved of its obligations under the
Definitive Documentation.

(b)The automatic stay applicable under section 362 of the Bankruptcy Code shall
not prohibit a Party from taking any action or delivering any notice necessary
to effectuate transfers contemplated by Section 17(a) of this Agreement.

Section 18.  No Admission.  Except as expressly set forth herein, neither the
negotiation, nor the performance, nor the terms and conditions of this Agreement
shall be deemed or construed to be an admission of wrongdoing, liability, or
otherwise by any Party for any purpose.  If the transactions contemplated by
this Agreement are not consummated, or if this Agreement is terminated for any
reason, the Parties fully reserve any and all of their rights pursuant to
Federal Rule of Evidence 408, the mediation and mediation privilege and any
applicable state rules.

Section 19.  Construction.  This Agreement has been jointly drafted by the
Parties at arms’ length and each Party has had access to and the opportunity to
consult with independent legal counsel and to comment fully on the
Agreement.  No Party shall be deemed to be the drafter of this Agreement for any
purpose.  Accordingly, this Agreement shall be interpreted and construed in a
neutral manner in accordance with the plain meaning of the language contained
herein and shall not be presumptively construed against any Party, and no
provision of this Agreement shall be applied or interpreted by reference to any
rule construing provisions against the drafter.

Section 20.  Governing Law and Jurisdiction.  This Agreement and the rights and
duties of the Parties hereunder will be governed by and construed, enforced and
performed in accordance with the Bankruptcy Code (to the extent applicable) and
the laws of the State of New York, without

14

--------------------------------------------------------------------------------

 

giving effect to the principles of conflicts of laws that would require the
application of the law of any other jurisdiction.  Each Party aggress and
consents that the exclusive jurisdiction and venue for any dispute relating to
this Agreement shall be the United States Bankruptcy Court for the Southern
District of New York.

Section 21.  Waiver of Right to Trial by Jury.  Each of the Parties waives any
right to have a jury participate in resolving any dispute, whether sounding in
contract, tort, or otherwise, between any of the Parties arising out of,
connected with, relating to, or incidental to the relationship established
between any of them in connection with this Agreement.  Instead, any disputes
resolved in court shall be resolved in a bench trial without a jury.

Section 22.  Entire Agreement.  When the Parties execute this Agreement, it,
including all Exhibits and Schedules, shall constitute the entire agreement
among the Parties on the subjects addressed in the Agreement.  All prior and
contemporaneous conversations, agreements, understandings, covenants,
representations, and negotiations with respect to the subject matter hereof are
merged in this Agreement and superseded hereby.  No Party has relied on any
representation, warranty, or other undertaking or promise not expressly included
in this Agreement and the Parties disclaim the existence of any and all implied
representations, warranties, or other undertakings or promises not expressly
included in this Agreement.  No contrary or supplementary oral agreement shall
be admissible in a court to contradict, alter, supplement, or otherwise change
the meaning of this Agreement.  

Section 23.  Severability.  The substantive provisions of this Agreement are
mutually dependent, integrated, essential, and not severable.

Section 24.  Survival.  The terms, conditions, representations, and warranties
contained in this Agreement shall survive the execution of this Agreement and
the dissolution of any Party, and shall be fully binding on upon the successors
or assigns of each Party, including each of the Windstream Successors.

Section 25.  Defense.  So long as this Agreement is not terminated in accordance
with its terms, this Agreement may be pleaded as a full and complete defense to
any subsequent action or other proceeding arising out of, relating to, or having
anything to do with, any and all of the claims, counterclaims, judgments,
issues, defenses, or other matters alleged or specifically released and
discharged by this Agreement, except as otherwise provided in the Agreement.

Section 26.  Conflict.  In the event of any conflict between the terms of this
Agreement and the terms of the 9019 Order, the terms of the 9019 Order shall
govern.  In the event of any conflict between the terms of this Agreement and
the terms of the Term Sheet, the terms of this Agreement shall govern.  In the
event of any conflict between the terms of this Agreement and the terms of the
Plan Support Agreement, the terms of this Agreement shall govern.

Section 27.  Specific Performance.  It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement and each non-breaching party shall be entitled to specific performance
and injunctive or other equitable relief as a remedy of any such breach,
including, without limitation, an order of the Bankruptcy Court requiring any
Party to comply promptly with any of its obligations hereunder, in each case
without

15

--------------------------------------------------------------------------------

 

any requirement of posting a bond or other undertaking.  Such remedies, however,
shall be cumulative and not exclusive and shall be in addition to any other
remedies that the Parties may have under this Agreement or otherwise.  

Section 28.  Exercise of Remedies.  No failure or delay by any Party in
exercising any right or remedy provided by law under or pursuant to this
Agreement shall impair such right or remedy or be construed as a waiver or
variation of it or preclude its exercise at any subsequent time, and no single
or partial exercise of any such right or remedy shall preclude any other or
further exercise of it or the exercise of any other right or remedy.

Section 29.  Automatic Stay.  The Debtors acknowledge and agree that the
exercise of any right or remedy provided by law under or pursuant to this
Agreement or the Definitive Documentation by any Party during the pendency of
the Chapter 11 Cases shall not be a violation of the automatic stay under
section 362 of the Bankruptcy Code and the Debtors shall not take any action or
position inconsistent with such acknowledgement and agreement; provided that
nothing herein shall prejudice any Party’s right to argue that the exercise of
any right or remedy was not proper under the terms of the Agreement or the
Definitive Documentation.

Section 30.  Successors and Assigns.

(a)This Agreement and all of the terms, conditions and provisions hereof, shall
be binding upon and inure to the benefit of the Parties hereto and their
respective employees, agents, representatives, heirs, successors and assigns,
including any trustee appointed in the Chapter 11 Cases, any chapter 7
bankruptcy trustee if the Chapter 11 Cases are converted, any litigation trust
or other estate representative appointed under the Plan, and/or any Windstream
Successor.

(b)This Agreement, and the rights, interests, and obligations hereunder, may not
be assigned by any Party (by operation of law or otherwise) without the express
written consent of the other Parties.  Any attempted or purported assignment in
violation of this Section 30 will be deemed void ab initio.

Section 31.  No Third-Party Beneficiaries.  Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary of this agreement.

Section 32.  Limitation on Assignment.  No Party shall assign its rights or
obligations under this Agreement without the prior consent of the other Parties.

Section 33.  Expenses and Fees.  Except as otherwise set forth herein, each
Party shall be responsible for the payment of its own fees, expenses, and
disbursements and those of its respective agents, representatives, and counsel
that have risen, could have arisen, or that may arise in connection with the
Chapter 11 Cases and the Adversary Proceeding, including fees, expenses, and
disbursements related to this Settlement.

Section 34.  Title and Headings.  All titles and headings contained in this
Agreement are for convenience of reference only and will not be construed to
limit or extend the terms of this Agreement.

16

--------------------------------------------------------------------------------

 

Section 35.  Counterparts.  This Agreement may be executed in multiple
counterparts and any Party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument.  For purposes of this Agreement, facsimile or PDF signatures shall
be deemed originals, and the Parties agree to exchange original signatures as
promptly as possible.

Section 36.  Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given (a) when delivered by hand (with written confirmation of receipt), (b)
when sent by email (with read receipt received or receipt acknowledged by the
recipient), (c) one business day following the day sent by reputable overnight
courier (with written confirmation of receipt), or (d) when received by the
addressee, if sent by registered or certified mail (postage prepaid, return
receipt requested), in each case to the appropriate addresses and
representatives (if applicable) set forth below (or to such other addresses and
representatives as a Party may designate by notice to the other Parties in
accordance with this section):

(a)If to the Debtors, then to:

Windstream Holdings, Inc.

Attn: Kristi M. Moody

4001 Rodney Parham Road

Little Rock, AR 72212

Email:kristi.moody@windstream.com

 

With a copy (which shall not constitute notice) to:

 

Kirkland & Ellis LLP

Attn: Stephen E. Hessler

Brad Weiland

601 Lexington Avenue

New York, NY 10022

Email:shessler@kirkland.com

brad.weiland@kirkland.com

(b)If to Uniti, then to:

Uniti Group Inc.

Attn: Daniel Heard

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, AR 72211

 

Email:

daniel.heard@uniti.com

 

With a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP

Attn: Eli Vonnegut

17

--------------------------------------------------------------------------------

 

Elliot Moskowitz

450 Lexington Avenue

New York, NY 10017

Email:eli.vonnegut@davispolk.com

elliot.moskowitz@davispolk.com

 

18

--------------------------------------------------------------------------------

Exhibit 10.1

WINDSTREAM HOLDINGS, INC., WINDSTREAM SERVICES, LLC, and each of their direct
and indirect subsidiaries listed on Schedule 1

 

By:/s/ Kristi Moody

Name: Kristi Moody

Title: SVP – General Counsel and Corporate Secretary

 

 



 

--------------------------------------------------------------------------------

Exhibit 10.1

ANS Connect LLC  

PEG Bandwidth LA, LLC

Contact Network, LLC

PEG Bandwidth MA, LLC

CSL Alabama System, LLC

PEG Bandwidth MD, LLC

CSL Arkansas System, LLC

PEG Bandwidth MS, LLC

CSL Capital, LLC

PEG Bandwidth NJ, LLC

CSL Florida System, LLC

PEG Bandwidth NY Telephone Corp.

CSL Georgia Realty, LLC

PEG Bandwidth PA, LLC

CSL Georgia System, LLC

PEG Bandwidth Services, LLC

CSL Iowa System, LLC

PEG Bandwidth TX, LLC

CSL Kentucky System, LLC

PEG Bandwidth VA, LLC

CSL Mississippi System, LLC

Southern Light, LLC

CSL Missouri System, LLC

Talk America Services, LLC

CSL National GP, LLC

Uniti Completed Towers LLC

CSL New Mexico System, LLC

Uniti Dark Fiber LLC

CSL North Carolina Realty GP, LLC

Uniti Fiber Holdings Inc.

CSL Ohio System, LLC

Uniti Fiber LLC

CSL Oklahoma System, LLC

Uniti Group Finance 2019 Inc.

CSL Realty, LLC

Uniti Group Finance Inc.

CSL Tennessee Realty Partner, LLC

Uniti Group LP LLC

CSL Tennessee Realty, LLC

Uniti Group Inc.

CSL Texas System, LLC

Uniti Holdings GP LLC

Hunt Brothers of Louisiana, LLC

Uniti LATAM GP LLC

Hunt Telecommunications, LLC

Uniti Leasing LLC

Information Transport Solutions, Inc.

Uniti Leasing MW LLC

InLine Services, LLC

Uniti Leasing X LLC

Integrated Data Systems, LLC

Uniti Leasing XI LLC

Nexus Systems, Inc.

Uniti Leasing XII LLC

Nexus Wireless, LLC

Uniti QRS Holdings GP LLC

PEG Bandwidth DC, LLC

Uniti Towers LLC

PEG Bandwidth DE, LLC

Uniti Towers NMS Holdings LLC

 

Uniti Wireless Holdings LLC

 

 

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice President –General Counsel and

Secretary

 

[Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------

Exhibit 10.1

 

CSL NATIONAL, LP

By: CSL NATIONAL GP, LLC, as its

general partner

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice

President – General

Counsel and Secretary

 

CSL NORTH CAROLINA REALTY, LP

By: CSL NORTH CAROLINA REALTY

GP, LLC, as its general partner

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice

President – General

Counsel and Secretary

 

CSL NORTH CAROLINA SYSTEM, LP

By: CSL NORTH CAROLINA REALTY

GP, LLC, as its general partner

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice

President – General

Counsel and Secretary

 

UNITI GROUP LP

By: UNITI GROUP INC., as its general

partner

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice

President – General

Counsel and Secretary

 






[Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------

 

UNITI HOLDINGS LP

By: UNITI HOLDINGS GP LLC, as its

general partner

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice

President – General

Counsel and Secretary

 

UNITI LATAM LP

By: UNITI LATAM GP LLC, as its

general partner

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice

President – General

Counsel and Secretary

 

UNITI QRS HOLDINGS LP

By: UNITI QRS Holdings GP LLC, as its

general partner

 

By:

/s/ Daniel Heard

 

Name:Daniel Heard

 

Title:Executive Vice

President – General

Counsel and Secretary

 

 

 

[Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 1

 

 

A.R.C. Networks, Inc.

Allworx Corp.

American Telephone Company LLC

ARC Networks, Inc.

ATX Communications, Inc.

ATX Licensing, Inc.

ATX Telecommunications Services of Virginia, LLC

Birmingham Data Link, LLC

BOB, LLC

Boston Retail Partners, LLC

BridgeCom Holdings, Inc.

BridgeCom International, Inc.

BridgeCom Solutions Group, Inc.

Broadview Networks of Massachusetts, Inc.

Broadview Networks of Virginia, Inc.

Broadview Networks, Inc.

Broadview NP Acquisition Corp.

Buffalo Valley Management Services, Inc.

Business Telecom of Virginia, Inc.

Business Telecom, LLC

BV-BC Acquisition Corporation

Cavalier IP TV, LLC

Cavalier Services, LLC

Cavalier Telephone Mid-Atlantic, L.L.C.

Cavalier Telephone, L.L.C.

CCL Historical, Inc.

Choice One Communications of Connecticut, Inc.

Choice One Communications of Maine, Inc.

Choice One Communications of Massachusetts, Inc.

Choice One Communications of New York, Inc.

Choice One Communications of Ohio, Inc.

Choice One Communications of Pennsylvania, Inc.

Choice One Communications of Rhode Island, Inc.

Choice One Communications of Vermont, Inc.

Choice One Communications Resale, L.L.C.

Choice One of New Hampshire, Inc.

Cinergy Communications Company of Virginia, LLC

Conestoga Enterprises, Inc.

Conestoga Management Services, Inc.

Conestoga Wireless Company

Connecticut Broadband, LLC

Connecticut Telephone & Communication Systems, Inc.

Conversent Communications Long Distance, LLC

Conversent Communications of Connecticut, LLC

Conversent Communications of Maine, LLC

Conversent Communications of Massachusetts, Inc.

Conversent Communications of New Hampshire, LLC

Conversent Communications of New Jersey, LLC

Conversent Communications of New York, LLC

Conversent Communications of Pennsylvania, LLC

Conversent Communications of Rhode Island, LLC

Conversent Communications of Vermont, LLC

Conversent Communications Resale, L.L.C.

CoreComm Communications, LLC

CoreComm-ATX, Inc.

CTC Communications Corporation

CTC Communications of Virginia, Inc.

D&E Communications, LLC

D&E Management Services, Inc.

D&E Networks, Inc.

D&E Wireless, Inc.

DeltaCom, LLC

EarthLink Business, LLC

EarthLink Carrier, LLC

Equity Leasing, Inc.

Eureka Broadband Corporation

Eureka Holdings, LLC

Eureka Networks, LLC

Eureka Telecom of VA, Inc.

[Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------

Exhibit 10.1

Eureka Telecom, Inc.

Georgia Windstream, LLC

Heart of the Lakes Cable Systems, Inc.

Infocore, Inc.

InfoHighway Communications Corporation

Info-Highway International, Inc.

InfoHighway of Virginia, Inc.

Intellifiber Networks, LLC

Iowa Telecom Data Services, L.C.

Iowa Telecom Technologies, LLC

IWA Services, LLC

KDL Holdings, LLC

LDMI Telecommunications, LLC

Lightship Telecom, LLC

MASSCOMM, LLC

McLeodUSA Information Services LLC

McLeodUSA Purchasing, L.L.C.

McLeodUSA Telecommunications Services, L.L.C.

MPX, Inc.

Nashville Data Link, LLC

Network Telephone, LLC

Norlight Telecommunications of Virginia, LLC

Oklahoma Windstream, LLC

Open Support Systems, LLC

PaeTec Communications of Virginia, LLC

PaeTec Communications, LLC

PAETEC Holding, LLC

PAETEC iTel, L.L.C.

PAETEC Realty LLC

PAETEC, LLC

PCS Licenses, Inc.

Progress Place Realty Holding Company, LLC

RevChain Solutions, LLC

SM Holdings, LLC

Southwest Enhanced Network Services, LLC

Talk America of Virginia, LLC

Talk America, LLC

Teleview, LLC

Texas Windstream, LLC

The Other Phone Company, LLC

Trinet, LLC

TruCom Corporation

US LEC Communications LLC

US LEC of Alabama LLC

US LEC of Florida LLC

US LEC of Georgia LLC

US LEC of Maryland LLC

US LEC of North Carolina LLC

US LEC of Pennsylvania LLC

US LEC of South Carolina LLC

US LEC of Tennessee LLC

US LEC of Virginia LLC

US Xchange of Illinois, L.L.C.

US Xchange of Indiana, L.L.C.

US Xchange of Michigan, L.L.C.

US Xchange of Wisconsin, L.L.C.

US Xchange, Inc.

Valor Telecommunications of Texas, LLC

WaveTel NC License Corporation

WIN Sales & Leasing, Inc.

Windstream Accucomm Networks, LLC

Windstream Accucomm Telecommunications, LLC

Windstream Alabama, LLC

Windstream Arkansas, LLC

Windstream Buffalo Valley, Inc.

Windstream Business Holdings, LLC

Windstream BV Holdings, LLC

Windstream Cavalier, LLC

Windstream Communications Kerrville, LLC

Windstream Communications Telecom, LLC

Windstream Communications, LLC

Windstream Concord Telephone, LLC

Windstream Conestoga, Inc.

Windstream CTC Internet Services, Inc.

Windstream D&E Systems, LLC

Windstream D&E, Inc.

Windstream Direct, LLC

Windstream Eagle Holdings, LLC

Windstream Eagle Services, LLC

Windstream EN-TEL, LLC

Windstream Finance Corp.

Windstream Florida, LLC

Windstream Georgia Communications, LLC

Windstream Georgia Telephone, LLC

Windstream Georgia, LLC

[Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------

 

Windstream Holding of the Midwest, Inc.

Windstream Iowa Communications, LLC

Windstream Iowa-Comm, LLC

Windstream IT-Comm, LLC

Windstream KDL, LLC

Windstream KDL-VA, LLC

Windstream Kentucky East, LLC

Windstream Kentucky West, LLC

Windstream Kerrville Long Distance, LLC

Windstream Lakedale Link, Inc.

Windstream Lakedale, Inc.

Windstream Leasing, LLC

Windstream Lexcom Communications, LLC

Windstream Lexcom Entertainment, LLC

Windstream Lexcom Long Distance, LLC

Windstream Lexcom Wireless, LLC

Windstream Mississippi, LLC

Windstream Missouri, LLC

Windstream Montezuma, LLC

Windstream Nebraska, Inc.

Windstream Network Services of the Midwest, Inc.

Windstream New York, Inc.

Windstream Norlight, LLC

Windstream North Carolina, LLC

Windstream NorthStar, LLC

Windstream NTI, LLC

Windstream NuVox Arkansas, LLC

Windstream NuVox Illinois, LLC

Windstream NuVox Indiana, LLC

Windstream NuVox Kansas, LLC

Windstream NuVox Missouri, LLC

Windstream NuVox Ohio, LLC

Windstream NuVox Oklahoma, LLC

Windstream NuVox, LLC

Windstream of the Midwest, Inc.

Windstream Ohio, LLC

Windstream Oklahoma, LLC

Windstream Pennsylvania, LLC

Windstream SHAL Networks, Inc.

Windstream SHAL, LLC

Windstream Shared Services, LLC

Windstream South Carolina, LLC

Windstream Southwest Long Distance, LLC

Windstream Standard, LLC

Windstream Sugar Land, LLC

Windstream Supply, LLC

Windstream Systems of the Midwest, Inc.

Windstream Western Reserve, LLC

XETA Technologies, Inc.

 

 

 

 

22

--------------------------------------------------------------------------------

Exhibit 10.1

Schedule 2

 

 

ANS Connect LLC

Contact Network, LLC

CSL Alabama System, LLC

CSL Arkansas System, LLC

CSL Capital, LLC

CSL Florida System, LLC

CSL Georgia Realty, LLC

CSL Georgia System, LLC

CSL Iowa System, LLC

CSL Kentucky System, LLC

CSL Mississippi System, LLC

CSL Missouri System, LLC

CSL National GP, LLC

CSL National, LP

CSL New Mexico System, LLC

CSL North Carolina Realty GP, LLC

CSL North Carolina Realty, LP

CSL North Carolina System, LP

CSL Ohio System, LLC

CSL Oklahoma System, LLC

CSL Realty, LLC

CSL Tennessee Realty Partner, LLC

CSL Tennessee Realty, LLC

CSL Texas System, LLC

Hunt Brothers of Louisiana, LLC

Hunt Telecommunications, LLC

Information Transport Solutions

InLine Services, LLC

Integrated Data Systems, LLC

Nexus Systems, Inc.

Nexus Wireless, LLC

PEG Bandwidth DC, LLC

PEG Bandwidth DE, LLC

PEG Bandwidth LA, LLC

PEG Bandwidth MA, LLC

PEG Bandwidth MD, LLC

PEG Bandwidth MS, LLC

PEG Bandwidth NJ, LLC

PEG Bandwidth NY Telephone Corp.

PEG Bandwidth PA, LLC

PEG Bandwidth Services, LLC

PEG Bandwidth TX, LLC

PEG Bandwidth VA, LLC

Southern Light, LLC

Talk America Services, LLC

Uniti Completed Towers LLC

Uniti Dark Fiber LLC

Uniti Fiber Holdings Inc.

Uniti Fiber LLC

Uniti Group Finance 2019 Inc.

Uniti Group Finance Inc.

Uniti Group LP

Uniti Group LP LLC

Uniti Holdings GP LLC

Uniti Holdings LP

Uniti LATAM GP LLC

Uniti LATAM LP

Uniti Leasing LLC

Uniti Leasing MW LLC

Uniti Leasing X LLC

Uniti Leasing XI LLC

Uniti Leasing XII LLC

Uniti QRS Holdings GP LLC

Uniti QRS Holdings LP

Uniti Towers LLC

Uniti Towers NMS Holdings LLC

Uniti Wireless Holdings LLC

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit A

 

Uniti Term Sheet6

Financial Terms



 

6    

Unless otherwise noted, capitalized terms used and not immediately defined
herein shall have the meanings ascribed to them at a later point in this Term
Sheet, the current Master Lease between Holdings and Uniti, or the agreement to
which this Term Sheet is attached.

7    

For avoidance of doubt, Year 1 means calendar year 2020 and if Windstream
emerges from bankruptcy after September 30, 2020, GCI expenditures incurred by
Windstream prior to emergence will be reimbursed by Uniti within 12 months post
emergence, starting in the month following the date of emergence and in equal
monthly installments in accordance with the payment terms herein.  If Windstream
emerges prior to September 30, 2020, Uniti shall reimburse all GCI expenditures
incurred by Windstream prior to emergence at emergence.

8

The Parties acknowledge and agree that expenditures incurred before the
Effective Date in connection with CLEC to CLEC fiber replacements are eligible
for reimbursement as GCIs, subject to the $70 million aggregate limit set forth
herein

 

--------------------------------------------------------------------------------

 

Uniti GCI Commitment

•Uniti commits to fund up to an aggregate of $1.75 billion of Growth Capital
Improvements (“GCI”) through December 2029 based on the following calendar year
schedule:

oYear 1: $125 million7

oYears 2-5: $225 million per year

oYears 6-7: $175 million per year

oYears 8-10: $125 million per year

•“GCI” means long-term, value-accretive fiber and related assets (including
buildings, conduit, poles, easements, right of ways, permits and fixed wireless
towers) in ILEC and CLEC territories owned by Uniti and leased by Windstream
consistent with the historical categorization of fiber and other TCI
Replacements in the current Master Lease; provided that, for the avoidance of
doubt, GCIs shall not include copper Tenant Capital Improvements as defined in
the Master Lease or maintenance and repair capex or opex and shall not include
CLEC fiber to CLEC fiber replacements in excess of $70 million in the aggregate
from the Effective Date to April 30, 20308 and shall only include capital
improvements that qualify as “real property” for purposes of section 856 of the
Internal Revenue Code, which shall include any capital improvements specifically
listed as “real property” in the IRS private letter ruling received by
Windstream in connection with the original spin-off of Uniti and such assets
included on a schedule to the definitive lease agreements

•Windstream may credit any cumulative GCI expenditures in excess of the
foregoing annual amounts towards the reimbursable amount in a subsequent period,
or roll unspent annual GCI into the following annual funding period (including
the period from January 1, 2030 – April 30, 2030) but not into any renewal term,
provided that in no calendar year will Uniti’s funding commitment exceed $250
million, subject to payment terms for Year 1 as set forth in footnote 2

•With respect to each installment of funds constituting GCI funding by Uniti
(each such installment, a “Funded Amount”), beginning on the date that is 12
months following each such funding disbursement by Uniti (the “In Service Date”)
and ending on April 30, 2030, rent on such Funded Amount (the “GCI Rent”) will
accrue at the Annualized Capitalization Rate (as defined below):

oThe Annualized Capitalization Rate for any given Funded Amount will be 8.0%
payable beginning one year following the In Service Date of such Funded Amount

oFor any given Funded Amount, the Annualized Capitalization Rate will be 100.5%
of the Annualized Capitalization Rate for such Funded Amount as of the same
month during the preceding year9

•GCI commitments will be subject to GCI Review Standards and Windstream
maintaining ongoing lease compliance

•For GCI fiber deployments in CLEC territories that have previously been
identified to Uniti in Windstream’s GCI forecast only, Uniti will have the
option to require that such deployment be engaged in jointly, with both
Windstream and Uniti deploying the new fiber.  In these instances, Uniti agrees
to fund 50% of the total cost to deploy the CLEC fiber, with any strands in
excess of the original count contemplated by Windstream to be owned and operated
by Uniti.  An initial payment will be made by Uniti at the beginning of the
construction project based on costs agreed upon by the Parties and Uniti will
bear 50% of the total cost of any overage therefrom, which will be paid by Uniti
upon completion of the project.  For the remaining 50% of costs related to these
GCI fiber deployments, such costs and expenditures will be included in the GCI
program described above.  The Parties agree that any fiber strands paid for by
Uniti, and owned and operated by Uniti, will be excluded from the Renewal Rent.

Equipment Loan Program

•During the GCI funding period (including January – April 2030), and in lieu of
GCI commitments, Uniti will provide up to $125 million in the aggregate in the
form of loans for equipment purchases by Windstream that Windstream demonstrates
in reasonable detail is related to network upgrades or customer premises
equipment to be used in connection with the operation of assets subject to
either Lease; provided that, and subject to footnote 2, Uniti’s total funding
commitment in any calendar year for both GCIs and equipment loans will not
exceed $250 million and the equipment loan commitment will not exceed $25
million in any single year

•Uniti will have a first lien on the equipment purchased via this program and
financing documents will contain other customary terms and other conditions

•Interest shall accrue at 8%

•Windstream will repay the amounts outstanding on equipment loans without
incurring any early prepayment penalties and otherwise on customary terms and
conditions for similar financing transactions; provided that the Parties agree
to use commercially reasonable efforts to enter into terms that provide for
repayment of the equipment loans at a date that is the earlier of: (i) the
expiration or earlier termination of the ILEC Lease or the CLEC Lease, as
applicable; (ii) the later of (a) extinguishment of the useful life of the
assets or (b) the retirement of such assets from in-service; or (iii) April 30,
2030

•All equipment loans will be cross-defaulted with the ILEC Lease and/or the CLEC
Lease, as applicable, so long as Windstream is the tenant under the ILEC Lease
and/or the CLEC Lease

 

9

For the avoidance of doubt, the Annualized Capitalization Rate for any given
Funded Amount will be: 8.0000%, 8.0400%, 8.0802%, 8.1206%, 8.1612%, 8.2020%,
8.2430%, 8.2842%, 8.3257%, and 8.3673% for months 1-12, 13-24, 25-36, 37-48,
49-60, 61-72, 73-84, 85-96, 97-108, and 109-120, respectively, following the In
Service Date of such Funded Amount, but in no event will any GCI Rent accrue
beyond April 30, 2030.

25

--------------------------------------------------------------------------------

 

GCI Payment Terms

•On the 15th calendar day of each month, Windstream will provide Uniti a GCI
report for the ILEC and CLEC Leases for the prior month and the amount of
reimbursement Windstream seeks (“Requested Funding Amount”).  For purposes of
clarification, GCI funding shall be a reimbursement of actual costs incurred by
Windstream

•Within 30 days after Windstream submits the Requested Funding Amount and the
required supporting documentation10 to Uniti, Uniti will pay to Windstream the
Requested Funding Amount for the prior month

•The Annualized Capitalization Rate will be payable by Windstream to Uniti on
the 5th Business Day of each month following the first anniversary In Service
Date for such Funded Amount

•Title to any assets funded pursuant to the Uniti GCI commitment will be owned
by Uniti upon such funding

 

10

Forms of supporting documentation to be agreed in connection with definitive
documentation.

26

--------------------------------------------------------------------------------

 

Asset Purchase Terms

•Uniti shall consummate a sale of common stock yielding proceeds at least equal
to, and Uniti shall pay to the subsidiary or subsidiaries of Windstream
designated by the mutual agreement of the Debtors, the Required Consenting First
Lien Creditors, and the Requisite Backstop Parties (as defined in the Backstop
Commitment Agreement) $244,549,865.10 in cash (the “Purchase Amount”), which
shall be funded through and conditioned upon the closing of a purchase of Uniti
common stock yielding net cash proceeds to Uniti equal to or in excess of such
amount (the “Uniti Stock Sale”)

•Uniti will acquire the following:

oWindstream dark fiber IRU contracts currently generating an estimated $21
million of EBITDA; and reversion of rights to 1.8 million Uniti-owned
Windstream-leased (“UOWL”) fiber strand miles

▪1.8 million UOWL fiber strand miles consists of 1.4 million unutilized fiber
strand miles and 0.4 million fiber strand miles associated with dark fiber IRU
contracts transferred from Windstream to Uniti

oUniti will pay to Windstream operating & maintenance (“O&M”) equal to $350 per
route mile on any additional route miles sold above and beyond the route miles
currently utilized by dark fiber IRU contracts

oUniti will report new sales, including fiber strand metrics, on a monthly basis
to Windstream by the 15th day of each month for the prior month’s results

•Uniti will also acquire (the “Fiber IRU Acquisition”):

oCertain Windstream-owned assets (the “Acquired Assets”) and certain fiber IRU
contracts currently generating $8 million of annual EBITDA at a purchase price
of $40 million in cash paid up front at the Effective Date to the subsidiary or
subsidiaries of Windstream designated by the mutual agreement of the Debtors,
the Required Consenting First Lien Creditors, and the Requisite Backstop Parties

oThe Acquired Assets consist of 0.4 million Windstream-owned fiber strand miles
covering 4,100 route miles, subject to a grant of an IRU to Windstream described

below on currently utilized Windstream strands and incremental retained strands:

▪Consists of 0.3 million unutilized fiber strand miles and 0.1 million fiber
strand miles associated with dark fiber IRU contracts

▪Uniti to pay Windstream O&M equal to $350 per route mile on any route miles
sold after the Effective Date, provided that Uniti will not pay O&M associated
with the dark fiber IRU contracts transferred to Uniti

▪Uniti will report new sales, including fiber strand metrics, monthly to
Windstream by the 15th day of each month for the prior month’s results

•In connection with the foregoing acquisitions by Uniti:

oWindstream will retain 12 fiber strands beyond what Windstream is utilizing
today; provided, that if there are less than 24 unused fiber strands in a
particular segment, Windstream and Uniti will split such fiber strands in
accordance with Schedule A

oThe Renewal Rent during each Renewal Period will exclude the 1.4 million fiber
strand miles and the 0.4 million fiber strand miles associated with UOWL dark
fiber IRU contracts

oIn the event that the Fiber IRU Acquisition is consummated, for the Acquired
Assets only, Uniti will grant Windstream a 20-year, zero cost, IRU for the
strands currently utilized plus incremental retained strands

Cash Transfer

•Uniti will pay to the subsidiary or subsidiaries of Windstream designated by
the mutual agreement of the Debtors, the Required Consenting First Lien
Creditors, and the Requisite Backstop Parties $490,109,111 in 20 equal
consecutive quarterly installments beginning on the 5th business day of the
first month following the Effective Date (the “Cash Payments”)

•At Uniti’s option, any of the Cash Payments falling due on or after one year
following the Effective Date may be prepaid.  Prepayments will be discounted at
a 9% rate consistent with Schedule B

 




27

--------------------------------------------------------------------------------

 

Non-Financial Terms

 

Parties

•Windstream Holdings, Inc. (“Holdings”), Windstream Services, LLC (“Services”),
the direct and indirect subsidiaries of Services, and their successors, assigns,
transferees, and subtenants, as applicable (collectively, “Windstream”), and/or
one or more entities formed to acquire all or a portion of the assets of any of
the foregoing as tenants, subject to any regulatory limitations

•Landlord(s) same as current Master Lease

Effective Date

•Promptly upon entry of an order approving the agreements described herein (the
“Agreement”) and the satisfaction of all “true lease” and REIT compliance (the
“Effective Date”), but in no event later than Windstream’s emergence from
Chapter 11

 

11    

Representing approximately $29 million of allocated annual payments under the
current Master Lease per current data.

12

For purposes of this Term Sheet, the term “change of control” shall include the
“Change In Control” provisions under the current Master Lease.  

28

--------------------------------------------------------------------------------

 



29

--------------------------------------------------------------------------------

 

Master Lease Structure/ Terms

 

•Current Master Lease to be bifurcated into structurally similar but independent
agreements governing the ILEC Facilities and the CLEC Facilities (the “ILEC
Lease” and the “CLEC Lease,” respectively, and, together the “Leases,” and, each
individually, a “Lease”)

oCertain CLEC copper assets will be included in the ILEC Lease11

oLeases shall not contain any change of control12 restrictions (other than as
provided herein)

oCross-default or cross-acceleration provisions relating to Windstream’s
indebtedness will fall away upon assignment, transfer, or change of control

•All assignment, transfer, change of control, and similar provisions in the
current Master Lease shall be amended and restated in each ILEC and CLEC Lease
to provide that Windstream will be permitted to assign, sell, or otherwise
transfer (whether in a standalone transaction, in connection with a sale of
assets or equity interests, or otherwise) any of its interests in any or both of
the ILEC Lease or the CLEC Lease to any entity (or any direct or indirect
subsidiary or subsidiaries of such entity) that, at the time of notification of
such assignment, sale, or transfer, (a) if such entity has a corporate family
rating, has a corporate family rating of not less than the rating required such
that the Incurrence Leverage Covenant and Maintenance Leverage Covenant do not
apply to Windstream hereunder, or if such entity does not have a corporate
family rating, has a total leverage ratio in compliance with the Incurrence
Leverage Covenant, (b) has a net worth (exclusive of the Leased Property under
such transferred Lease(s)), as calculated in accordance with GAAP, on a pro
forma basis, of no less than $600 million, or (c) has an equity market
capitalization, on a pro forma basis, of no less than $300 million (the “Amended
Transfer Restrictions”); provided that any transfer, sale or conveyance must
also satisfy REIT requirements and receive regulatory approvals, if any

•The ILEC Lease and CLEC Lease to be cross-defaulted and cross-guaranteed so
long as the tenants under both Leases are affiliates of Windstream, which
provisions shall automatically terminate upon any sale, conveyance, or other
transfer in accordance with

the Amended Transfer Restrictions; provided that if both Leases are transferred
to the same assignee(s), the Leases will be cross-defaulted and cross-guaranteed

•Aggregate rent of ILEC Lease and CLEC Lease to be equivalent to the rent
payments under the current Master Lease through the initial term as set forth on
Schedule C, it being understood that the Parties will negotiate in good faith
such modifications to Schedule C as may be necessary in order to permit the True
Lease Opinions to be given as described in “Tax Matters” below

•Windstream may request that Uniti (such request not to be unreasonably
withheld) sell non-core assets in ILEC territories, subject to an annual cap of
$10 million on proceeds,  a portion of which will be remitted to Windstream in
consideration of its leasehold interest in the sold assets and rent under the
ILEC Lease not being reduced; provided that the portion remitted to Windstream
will be calculated as the net present value of the remaining rent in the initial
term of the ILEC Lease for the asset sold, with said rent calculated by
multiplying a total capitalization rate of 8.7% by the sale price for the asset;
the Parties will agree on a rate if the ILEC Lease is renewed, if necessary

•Windstream or any successor, assign, or subtenant will be permitted to sell
Fiber IRUs or lease dark fiber services in ILEC and CLEC territories with term
dates that extend beyond the then current term of the Lease, subject to (i) an
annual cap on all such sales or leases of $10 million in gross proceeds or
revenue (no more than $5 million of which may be in CLEC territories), (ii) the
requirement that any Windstream successor, assign, or subtenant, reimburse Uniti
at termination of the ILEC Lease or CLEC Lease the proportionate amount of IRU
proceeds received relative to remaining term of the IRU at lease termination,
and (iii) the requirement that such IRU or sublease does not result in a deemed
sale of the assets underlying such IRU or sublease for U.S. federal income tax
purposes; provided, that Windstream shall be permitted to enter into Fiber IRUs
under the ILEC Lease in excess of the annual caps specified in the immediately
preceding clause (i) and, for such IRUs, the current subletting provisions of
the Master Lease shall apply and, further, Windstream agrees to remit to Uniti
the proportionate amount of the proceeds relative to the remaining terms of the
ILEC Lease and the agreement within 30 days of receipt of the proceeds by
Windstream

•Requirement to maintain Leased Property and Tenant’s Property under Section 9.1
of current Master Lease will be terminated for (i) any asset Tenant has retired
and replaced with a TCI Replacement; and (ii) all other retired assets with an
aggregate valuation not to exceed $15 million per year or as otherwise consented
to by Uniti; provided that, at Landlord’s written request, Tenant shall continue
to maintain any such asset at Landlord’s sole cost and expense; provided,
further, that Tenant shall be responsible for any liability resulting from the
failure to maintain such retired copper asset; and provided, further, that all
regulatory obligations have been satisfied by Tenant

•Uniti will be prohibited from competing in Windstream ILEC territories (for
purposes of clarification, selling dark fiber or lit transport and building long
haul routes with no laterals or extensions in a Windstream ILEC territory shall
not be deemed competitive, but selling services originating or terminating
traffic in said territories shall be deemed competitive), and, for avoidance of
doubt, “Uniti” refers to Landlord and its affiliates, including Uniti Group
Inc., and all existing, acquired, or newly-formed direct or indirect
subsidiaries of Uniti Group Inc., any entities in common control with any such
entity,

and their respective successors and assigns, during the initial Term and all
renewal terms of the ILEC Lease

•Uniti and its affiliates shall cease pursuing franchises in Windstream’s ILEC
territories, and shall include a schedule of all franchises currently held by
Uniti and its affiliates in Windstream’s ILEC territories

 

13

For purposes of the financial covenants, except where otherwise specified,
“Indebtedness” will be defined to consist of (i) indebtedness for borrowed
money, (ii) indebtedness evidenced by notes, bonds, debentures or similar
obligations, (iii) unpaid reimbursement obligations in respect of any drawn
letter of credit and (iv) lease liability under finance leases on Windstream’s
consolidated balance sheet prepared in accordance with GAAP (excluding right of
use liabilities pursuant to GAAP in accordance with ASU No. 2018-11, Topic
842).   If at any time any change in GAAP would affect the computation of any
leverage ratio or requirement contained herein, and either Windstream or Uniti
shall so request, Windstream and Uniti shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP, provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein.

14

When used in this Term Sheet, “total leverage ratio” will be calculated as the
ratio of (i) Indebtedness (net of cash and cash equivalents to the extent that
such cash and cash equivalents exceed $75 million at such time) to (ii) LTM
EBITDA (with customary adjustments).  

15

To include (x) Indebtedness as defined in footnote 8 and (y) any guarantee of
indebtedness incurred by third parties.

16

To include (x) Indebtedness as defined in footnote 8 and (y) any guarantee of
indebtedness incurred by third parties.

30

--------------------------------------------------------------------------------

 

Windstream Financial Covenants

Exit Financing as of Emergence

As of the date of emergence, on a pro forma basis giving effect to Windstream’s
emergence (including the repayment, discharge, or extinguishment of any
Indebtedness13 and the incurrence of any new Indebtedness), Windstream’s total
leverage ratio14 will not exceed 3.00x.  For the avoidance of doubt, for the
foregoing test, amounts payable in cash on account of contract cures, lease
cures, or administrative expenses, and/or amounts to be paid to holders of
allowed general unsecured claims after emergence, in each case payable upon
completion of the applicable claims resolution process before the Bankruptcy
Court, shall not be considered Indebtedness.

 

Lease Financial Covenants

The ILEC Lease and the CLEC Lease will contain the following covenants:

Windstream and its subsidiaries cannot incur any Indebtedness15 (other than (a)
refinancing Indebtedness in a principal amount not exceeding the sum of (x) the
principal amount of the Indebtedness refinanced, (y) the accrued and unpaid
interest on such Indebtedness refinanced and any other amounts owing thereon,
and (z) any customary costs, fees, or expenses incurred in connection with such
refinancing or (b) drawings under its third party syndicated revolving credit
facility, in an amount not to exceed $750 million (the “RCF Facility”)), if its
total leverage ratio, pro forma for the incurrence of such Indebtedness, would
exceed  3.00x  (such covenant, the “Incurrence Leverage Covenant” and, such
ratio, the “Incurrence Leverage Ratio”).  Failure to comply with the Incurrence
Leverage Covenant will constitute an event of default and Uniti will not be
required to comply with its GCI commitment obligations following any such breach

If at any time (a) Windstream’s total leverage ratio exceeds 3.50x (the
“Maintenance Leverage Covenant”) and (b) Windstream or any of its subsidiaries
takes any of the following actions, an event of default will have occurred and
Uniti will not be required to comply with its GCI commitment obligations
following any such breach:

•incur any Indebtedness16 (other than refinancing Indebtedness in a principal
amount not exceeding the sum of (x) the principal amount of the Indebtedness
refinanced,

(y) the accrued and unpaid interest on such Indebtedness refinanced and any
other amounts owing thereon, and (z) any customary costs, fees, or expenses
incurred in connection with such refinancing);

•make any dividends on its capital stock or repurchase any stock (other than
dividends by subsidiaries of Windstream), or prepay any unsecured debt;

•make (a) any acquisitions or (b) investments, other than investments (1) in
consolidated subsidiaries existing before the applicable date of Windstream’s
non-compliance with the Maintenance Leverage Covenant and customary permitted
investments, (2) in joint ventures in existence prior to the date of the
applicable non-compliance with the Maintenance Leverage Covenant (and not
created in contemplation thereof), or (3) with the consent of Uniti (not to be
unreasonably withheld); provided that Windstream may make any acquisition if, on
a pro forma basis (including customary pro forma cash cost savings adjustments
as long as such adjustments are factually supportable, expected to be realized
within fifteen months and do not exceed, in the aggregate, 17.5% of EBITDA
(calculated before giving effect to such adjustments)), its total leverage ratio
would be lower than immediately prior to such acquisition; or

•enter into any transaction with any investor in Windstream  (or any entity
controlled by any such investor) who has one or more of its representatives on
the Windstream Board of Directors, unless (i) Uniti consents to the entry into
such transaction (such consent not to be unreasonably withheld) or (ii) such
transaction is (x) in the ordinary course of business or (y) to continue or
renew management, consultancy, or advisory services pursuant to any engagement
entered into before the applicable date of Windstream’s non-compliance with the
Maintenance Leverage Covenant on the same terms as before the applicable date of
such non-compliance (it being understood that, solely with respect to clause
(y), any such agreements, whether entered into before or after the applicable
date of such non-compliance, shall be on terms consistent with those that would
be obtained at arms’-length and shall be approved by disinterested directors)

If (a) any bankruptcy event of default (which, in the event of an involuntary
bankruptcy, shall occur only upon issuance of an order for relief or on the 60th
day following commencement of the case if the case shall not have been dismissed
at such time), or (b) any payment event of default or any other event of default
under any Material Indebtedness (as defined in the Master Lease) has occurred
and, in the case of clause (b), such event of default has not been waived or
cured, such event of default shall constitute an event of default under the
Leases and Uniti will not be required to comply with its GCI commitment
obligations following any such breach    

Notwithstanding anything to the contrary herein, the Leases shall provide that
the Incurrence Leverage Covenant and the Maintenance Leverage Covenant shall not
apply at any time that Windstream maintains a corporate family rating of not
less than (i) “B2” (stable) by Moody’s and (ii) either “B” (stable) by S&P or
“B” (stable) by Fitch.  Windstream must provide to Uniti (i) periodic
certifications with respect to the foregoing covenants and (ii) copies of all
information and certifications required to be provided to Windstream’s lenders
under the RCF Facility (both subject to confidentiality provisions consistent
with those governing the sharing of information with lenders under such
facility)

31

--------------------------------------------------------------------------------

 

Rent Offset

•In the event Uniti defaults on or otherwise fails to timely satisfy the
required funding of any GCI project, the equipment loan program, the Cash
Payments, or any other payment

obligation agreed to as part of the transactions contemplated hereby and
Windstream is in compliance with the terms of the ILEC Lease and CLEC Lease,
then any amounts remaining unfunded after 30 days shall be automatically
deducted from the subsequent rent payment or payments (as necessary) otherwise
owed by Windstream (provided that Windstream shall, to the extent not stayed or
prohibited by applicable law, provide notice to Uniti of any default or failure
triggering an offset right within the 30 days prior to the occurrence of the
resulting offset)

•Any GCI for which Windstream offsets rent payments shall become assets owned by
Uniti and shall be constructed and otherwise comply with all terms and
conditions of the applicable Lease as if such GCI was funded by Uniti

Transfer Rights / Uniti Securitization Rights

•ILEC Lease and CLEC Lease will permit each of Uniti and Windstream to transfer
its respective rights and obligations under the applicable Lease (including
future GCI funding that will not exceed the “pro rata portion” – as such phrase
will be more particularly defined in the Leases – of GCI funding in connection
with either Lease), and will allow Uniti to otherwise monetize or encumber the
applicable Lease, except that Uniti will not be permitted to transfer its
interest in either Lease to a Windstream Competitor

•Windstream and Uniti to cooperate regarding any contemplated (i) assignments,
transfers, or sales or (ii) securitization, participation, or other monetization
of Lease rents, and the Leases will include customary provisions to affect such
transactions

Credit Rating Reports / Preview Reports

•Windstream and Uniti will use reasonable efforts to assist the other in its
credit rating agency process, including providing information as requested

 

17

“IRR” means unlevered IRR as calculated using a model approved and certified
annually by the Windstream Board of Directors, a live copy of which is delivered
to Uniti.

32

--------------------------------------------------------------------------------

 

General

•The Parties agree to mutual releases from any and all liability related to all
legal claims and causes of action

•Thresholds and other relevant provisions of the Master Lease will be conformed
to the bifurcation of the Master Lease into the ILEC Lease and the CLEC Lease
and other terms herein

•The Parties agree that Uniti has no consent rights over Windstream’s business
plan, including Windstream’s network deployment strategies, except for
compliance with GCI Review Standards for  GCI funding where IRR17 is below 9%,
provided that Windstream can make investments of up to $60mm (the “Sub-Hurdle
Allocation”) per year through 2029 toward projects with an IRR below 9% without
Uniti’s consent, provided, further, that RDOF and any similar federal or state
broadband subsidies are deemed subsidies in calculating project IRR

•The Parties will agree that neither they nor any of the members of their
respective management or boards of directors will directly (or indirectly on
their express instruction) make, publish or issue (or cause to be made,
published or issued) any statement or communication (whether written, oral or
otherwise) in any form of media that (i) in the case of Uniti, disparages
Windstream or members of Windstream’s

management or board of directors and (ii) in the case of Windstream, disparages
Uniti or members of Uniti’s management or board of directors

•Statements or communications (whether written, oral or otherwise) made,
published or issued in any form of media in any of the following circumstances
will not be considered disparaging:

oproviding truthful and complete required legal testimony;

oresponding truthfully and completely to formal requests for information; or

omaking truthful and complete disclosures,

so far as necessary or advisable to enable either Party to comply with
applicable law, regulation or statute in connection with or arising out of a
court, arbitral, administrative or regulatory investigation or proceeding of
competition jurisdiction

Uniti agrees to keep confidential any information provided by Windstream
regarding GCI expenditures for the following year or any projections for
multi-year periods and any information regarding compliance with financial
covenants, until Windstream publicly discloses such information in accordance
with applicable law; provided that (i) Uniti may use such information in
preparing its own projections and guidance that it shares with rating agencies,
financing sources, and the public market and (ii) Uniti may share such
information with its accountants, attorneys and other advisors who are subject
to confidentiality arrangements

33

--------------------------------------------------------------------------------

 



34

--------------------------------------------------------------------------------

 

Tax Matters

•Certain Representations and Covenants

oIn connection with the entry into definitive agreements regarding the
transactions contemplated in this Term Sheet, Uniti and Windstream each will
represent to the other that, to its knowledge after reasonable diligence and
consultation with its professional advisors, it is not then aware of any fact or
circumstance that would prevent the True Lease Opinions or the REIT Opinion
(each, as defined below) from being rendered in connection with the consummation
of the Agreement, subject to enumerated conditions, assumptions, or exceptions
to be resolved as promptly as practicable after entry into a definitive
agreement regarding the transactions contemplated in this Term Sheet

oEach of Uniti and Windstream shall make available, and shall use its reasonable
best efforts to cause its professional advisors, including its counsel and its
appraisers, to make available to the other party and its professional advisors
on a reasonable basis such information, including underlying diligence
materials,  regarding the status and substance of the first party’s professional
advisors’ analysis of true lease and REIT issues, including the analysis
performed by the appraiser, as the other party may reasonably request; provided
that to the extent any relevant information is determined by Uniti in its sole
discretion to be commercially sensitive, advisors to Uniti and Windstream shall
determine whether such materials should be shared on an “advisors only” basis;
provided, further, that Uniti will not be required to share materials subject to
attorney-client privilege or a confidentiality obligation owed to a third party

•True Lease Opinion

oAs a condition precedent to the effectiveness (but not the approval) of the
Agreement, either:

▪Uniti must receive an opinion to the effect that each of the CLEC Lease and the
ILEC Lease “should” be a “true lease” for U.S. federal income tax purposes from
a nationally recognized accounting or law firm of Uniti’s choice (the “True
Lease Opinions” and such accounting or law firm the “Uniti Tax Advisor”); or

▪If the Uniti Tax Advisor determine that it cannot deliver the True Lease
Opinions, and Windstream, after consultation with its advisors, believes that
the True Lease Opinions should be able to be delivered, the issue shall be
submitted for consideration by a nationally recognized law firm or accounting
firm that is mutually acceptable to both Uniti and Windstream (the “Alternative
Tax Advisor”) and, if such Alternative Tax Advisor agrees to issue U.S. federal
income tax opinions to the effect that each of the CLEC Lease and the ILEC Lease
“should” constitute a “true lease,” such opinions shall be treated as the True
Lease Opinions satisfying this condition

oUniti and Windstream agree that each of them, and their officers and employees,
will use best efforts to cause the True Lease Opinions to be issued promptly;
provided that Uniti promptly will engage a nationally recognized accounting or
valuation firm (the “Appraiser”) to undertake valuation, appraisal and other
analysis incidental thereto in order to facilitate the issuance of the True
Lease Opinions; provided, further, that Uniti will reasonably request of the
Appraiser that the terms of the Appraiser’s engagement shall allow Windstream to
rely upon any of the Appraiser’s reports for its own analysis of the status of
each of the ILEC Lease and the CLEC Lease as a “true lease”; provided, further,
that the Appraiser’s refusal to grant or grant without conditions such
reasonable request shall not preclude Uniti from engaging such Appraiser

•Uniti Go-Forward REIT Status

oAs a condition precedent to the effectiveness (but not the approval) of the
Agreement, either

▪Uniti must receive an opinion from a nationally-recognized accounting or law
firm of its choice (the “Uniti REIT Advisor”) to the effect that Uniti will,
after the effectiveness of all of the transactions herein, continue to meet the
requirements for qualification and taxation as a REIT for the year in which the
Agreement becomes effective, and that Uniti’s then current method of operation,
including the future effect of the transactions herein, will enable it to
continue to meet the requirements for qualification and taxation as a REIT (a
“REIT Opinion”); or

▪If the Uniti REIT Advisor determines that it cannot deliver the REIT Opinion,
and Windstream, after consultation with its advisors, believes

that the REIT Opinion should be able to be delivered, the issue shall be
submitted for consideration by a nationally recognized law firm that is mutually
acceptable to both Uniti and Windstream and that has agreed to act prospectively
as Uniti’s advisor on REIT qualification matters (the “Alternative REIT
Advisor”) and, if such Alternative REIT Advisor agrees to issue an opinion to
the effect that Uniti will, after the effectiveness of all of the transactions
herein, continue to meet the requirements for qualification and taxation as a
REIT for the year in which the Agreement becomes effective, and that Uniti’s
then current method of operation, including the future effect of the
transactions herein, will enable it to continue to meet the requirements for
qualification and taxation as a REIT, such opinion shall be treated as the REIT
Opinion satisfying this condition

oUniti and Windstream agree that each of them, and their officers and employees
will use best efforts to cause the REIT Opinion to be issued

Implementation

•Agreement in principle between the Parties will be announced publicly no later
than March 2, 2020

•Upon announcement of an agreement in principle, all pending litigation will be
stayed pending closing of the transactions contemplated hereby, without
prejudice to Windstream’s right to resume prosecution

•Windstream will file a motion no later than March 12, 2020 seeking Bankruptcy
Court approval of the transactions contemplated hereby by no later than April 6,
2020, subject to the Bankruptcy Court’s availability and final documentation if
necessary

35

--------------------------------------------------------------------------------

 

GCI Review Standards

•The Parties will establish a committee consisting of 3 Uniti representatives
and 3 Windstream representatives to review Windstream plans for GCI expenditures
for the upcoming year, with reviews occurring on mutually convenient dates in
4Q, and to include a monthly GCI forecast and funding schedule for the upcoming
year, along with a 3-year annual forecast, with focus on the states targeted for
1 GIG expansion opportunities in the near term, and with responsible detail on
how and where the GCI expenditures will be invested and the associated returns,
including return models, target market analyses, if applicable, and types of
investment (FTTN, FTTH, long haul, towers, etc.)

•The Parties shall meet quarterly for the first 3 years, then semi-annually
thereafter

•Windstream agrees to provide Uniti Windstream’s actual 2020 GCI plans,
consistent with the level of detail as required above and agrees to include in
such plans, or to otherwise present to Uniti for reimbursement under this
arrangement, only those expenditures it determines in good faith meet the
definition of GCI set forth herein

•In connection with GCI expenditures, Windstream also agrees to provide items
(ii) and (v) below annually and items (i), (iii), and (iv) quarterly:

(i)any certificates, licenses, new Permits or Pole Agreements or documents
reasonably requested by Uniti necessary and obtainable to confirm Windstream’s
use of the fiber and related assets associated with the GCI expenditures;

(ii)an Officer’s Certificate setting forth in reasonable detail the projected
GCI expenditures for the following year after the conclusion of the 4Q reviews
and actual GCI expenditures for each year in 1Q of the following year;

(iii)any agreements conveying title or beneficial interest to Uniti to any land,
easements, or rights of way acquired for construction projects associated with
the GCI free and clear of any Encumbrances except those approved by Uniti, and
accompanied by an ALTA survey thereof satisfactory to Uniti;

(iv)if appropriate, endorsements to any outstanding policy of title insurance
covering the assets associated with the GCI expenditures reasonably satisfactory
in form and substance to Uniti; and

(v)Windstream shall deliver to Uniti “as built” drawings of the fiber and/or
related assets constructed during the year, certified as accurate by the
architect or engineer that supervised the work, during the 4Q planning meeting

•The Parties agree that GCI expenditures for 2020 are approved in light of
Uniti’s review of the Altman report and Windstream projections for 2020

•Beginning 2021, annual and rollover GCI amounts will not require Uniti
approval; nonetheless the Committee will discuss proposed GCI projects in good
faith; provided that Uniti shall have the unilateral right to object to $25
million of proposed GCI expenditures annually (without such $25 million being
subject to the dispute resolution described below) that Uniti determines in good
faith do not comply with the GCI definition (a “Disputed GCI Expenditure”) after
providing the Windstream members of the Committee an opportunity to present
supporting documentation demonstrating compliance (the “Challenge Right”);
provided, further, that this provision shall not apply to the $60 million
Sub-Hurdle Allocation

•In the event that the Parties disagree as to whether any GCI investment above
the $25 million of proposed GCI expenditures that Uniti may challenge through
the Challenge Right for the applicable year is eligible for reimbursement by
Uniti as a GCI  (other than on the basis that such investment does not qualify
as real property), the disagreement will be brought to Altman Vilandrie or
another independent third-party professional reasonably acceptable to both
Parties (the costs of which shall be borne solely by Uniti), which independent
third-party professional will have 10 days to make a determination with respect
to such disagreement, with such determination being final and binding on the
Parties.  If such independent third-party professional determines that any
proposed GCI investment does not comply with the definition of GCI, then
Windstream may replace such project with a replacement project or projects of
equal or lesser cost.  

 




36

--------------------------------------------------------------------------------

 

Schedule A

 

 

[gbds1rvscsqc000001.jpg]

 

 




37

--------------------------------------------------------------------------------

 

Schedule B

 

 

Discount Rate

9.0%

PV of Payments

       400,000,000

1

$        24,505,456

2

$        24,505,456

3

$        24,505,456

4

$        24,505,456

5

$        24,505,456

6

$        24,505,456

7

$        24,505,456

8

$        24,505,456

9

$        24,505,456

10

$        24,505,456

11

$        24,505,456

12

$        24,505,456

13

$        24,505,456

14

$        24,505,456

15

$        24,505,456

16

$        24,505,456

17

$        24,505,456

18

$        24,505,456

19

$        24,505,456

20

$        24,505,456

Sum of Payments

$      490,109,111

 




38

--------------------------------------------------------------------------------

 

Schedule C

 

 

[gbds1rvscsqc000002.jpg]

 

 

 




39

--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit B

 

Discount Rate

9.0%

PV of Payments

       400,000,000

1

$        24,505,456

2

$        24,505,456

3

$        24,505,456

4

$        24,505,456

5

$        24,505,456

6

$        24,505,456

7

$        24,505,456

8

$        24,505,456

9

$        24,505,456

10

$        24,505,456

11

$        24,505,456

12

$        24,505,456

13

$        24,505,456

14

$        24,505,456

15

$        24,505,456

16

$        24,505,456

17

$        24,505,456

18

$        24,505,456

19

$        24,505,456

20

$        24,505,456

Sum of Payments

$      490,109,111

 

 

 

26